Title: Enclosure (C): [Estimate of Annual Expenditures], 23 January 1792
From: Hamilton, Alexander
To: 



Estimate of Annual Expenditures, on the ground of existing establishments, Vizt.


Dollars Cents


For the support of the civil establishments of the government, including 40,000 dollars for foreign affairs
368,653.56


Stated expenditure of the War department including 25,000 for Indian affairs
382,731.61


Pensions to Invalids
87,463.60


Interest on the public debt, foreign and domestic
838,848.77


including the amount of the State debts assumed
2,849,194.73


Total annual expenditure
$3,688,043.50



Treasury department,January 23d. 1792.
Alexander HamiltonSecretary of the Treasury
